 

Exhibit 10.1

 



AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

 

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into as of the 28th day of June 2015, by and between Pershing
Gold Corporation, a Nevada corporation and Stephen D. Alfers, an individual
(“Executive”). As used herein, the “Effective Date” of this Agreement shall mean
the date first set forth above.

 



W I T N E S S E T H:

  

WHEREAS, the Executive is currently employed by the Company as Chief Executive
Officer pursuant to an employment agreement dated February 9, 2012, as amended
by that certain First Amendment to Executive Employment Agreement, dated
February 8, 2013, that certain Second Amendment to Executive Employment
Agreement, dated December 23, 2013, and that certain Third Amendment to
Executive Employment Agreement, dated February 5, 2015 (collectively, the
“Original Agreement”);

 



WHEREAS, the Company and Executive wish to continue Executive’s employment as
Chief Executive Officer pursuant to the terms of this amended and restated
Agreement, which shall supersede the Original Agreement in its entirety; and

 



WHEREAS, as consideration for Executive agreeing to enter into this amended and
restated Agreement, the Company has issued to Executive certain additional
restricted stock units in the Company pursuant to that certain “Pershing Gold
Corporation Restricted Stock Unit Grant Agreement” between Executive and the
Company, of even date herewith (the “RSU Agreement”).

 



NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1. Employment and Duties. The Company agrees to continue to employ and Executive
agrees to continue to serve as the Company's Chief Executive Officer. The duties
and responsibilities of Executive shall include the duties and responsibilities
as the Board of Directors of the Company (the “Board”) may from time to time
assign to Executive. Executive shall devote substantially all of his working
time and efforts during the Company's normal business hours to the business and
affairs of the Company and its subsidiaries and to the diligent and faithful
performance of the duties and responsibilities duly assigned to him pursuant to
this Agreement. Provided that none of the additional activities interferes with
the performance of the duties and responsibilities of Executive or are
determined by the Board to be inconsistent with the position, standing, stature,
reputation or best interests of the Company, nothing in this Section 1, shall
prohibit Executive from (a) serving as a consultant, director or member of a
committee, paid or unpaid, for entities that, in the good faith determination of
the Board, do not compete or present the appearance of competition with the
Company or otherwise create, or could create, in the good faith determination of
the Board, a conflict of interest or appearance of a conflict of interest with
the business of the Company; (b) delivering lectures, fulfilling speaking
engagements, and any writing or publication relating to his area of expertise
(c) serving as a director or trustee of any governmental, charitable or
educational organization; or (d) engaging in additional activities in connection
with personal investments and community affairs; provided that such activities
are not inconsistent with Executive’s duties under this Agreement. In addition
to the above and notwithstanding any other provision of this Agreement to the
contrary, Executive may continue his service for current clients Franco-Nevada
Corporation and Western States Minerals Corporation and their respective
affiliated companies.

 



- 1 -

 

 

2. Term. The term of this Agreement shall commence on the Effective Date and
shall continue through December 31, 2018 and shall be automatically renewed for
successive one (1) year periods thereafter unless either party provides the
other party with written notice of his or its intention not to renew this
Agreement at least 120 days prior to the expiration of the initial term or any
renewal term of this Agreement. “Employment Period” or “Term” shall mean the
initial term plus renewals, if any.

 

3. Place of Employment. Executive's services shall be performed at the Company's
offices located in Lakewood, Colorado. The parties acknowledge, however, that
Executive may be required to travel in connection with the performance of his
duties hereunder.

 

4. Base Salary. During the Term, Executive shall initially be paid an aggregate
annual base salary at the rate of $425,000 per year (the “Base Salary”), payable
in equal installments during each year in accordance with the payroll practices
for the executives of the Company. The Compensation Committee of the Board, or
if there is no Compensation Committee the Board, shall review Employee’s salary
from time to time and may, in its sole discretion, make a recommendation to the
Board of Directors to increase but not decrease it. The Board of Directors has
the final authority to approve Base Salary adjustments.

 

5. Bonuses. In addition to the Base Salary, Executive shall be entitled to
receive an annual bonus (the “Bonus”) (if earned) for each calendar year during
the Term for which services are performed under this Agreement. The performance
criteria for any particular calendar year shall be established by the Board no
later than 90 days after the commencement of such calendar year and prompt
notice thereof provided to Executive. Executive’s Bonus for a calendar year
shall equal 100% of his annualized Base Salary (“Target Bonus”) for that year if
target levels of performance for that year are achieved, with greater or lesser
amounts paid for performance above and below target as determined by the Board.
The Bonus shall be paid in cash. Any Bonus for a calendar year shall be subject
to Executive’s continued employment with the Company through the end of the
calendar year in which it is earned and may be paid after the conclusion of the
calendar year in accordance with the Company’s regular bonus payment policies in
the year following the year with respect to which the Bonus relates, and in any
case not later than two and one half (2-1/2) months following the end of the
year with respect to which a Bonus is earned.

 



- 2 -

 

 

6. Equity Awards. The Executive shall be eligible to participate in any long
term incentive plans adopted by the Company from time to time, and shall
otherwise be eligible for annual long term incentive awards in the discretion of
the Board.

 

7. Indemnification. To the fullest extent permitted by law and the Company’s
articles of incorporation and bylaws, the Company hereby indemnifies Executive
and holds him harmless from the Effective Date, through the Term, and after the
period of Executive’s employment hereunder, from and against all loss, costs,
damages, and expenses including, without limitation, legal expenses of counsel
(which expenses the Company will, to the extent so permitted, advance to
Executive as the same are incurred) arising out of or in connection with the
fact that Executive is or was a director, officer, attorney, employee, or agent
of the Company or serving in such capacity for another corporation at the
request of the Company. This indemnification is in addition to that provided in
the Company’s certificate of incorporation and bylaws.

 

8. D&O Insurance. The Company shall cover Executive under directors and officers
liability insurance from the Effective Date, through the Term, and, while
potential liability exists, after the period of Executive’s employment
hereunder, on the most favorable terms as provided to any other director or
executive officer of the Company.

 

9. Expenses. Executive shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses incurred by Executive while employed (in accordance with the policies
and procedures established by the Company for its senior executive officers) in
the performance of his duties and responsibilities under this Agreement;
provided, that Executive shall properly account for such expenses in accordance
with Company policies and procedures.

 

10. Other Benefits. During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, "Benefit Plans"), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company's managerial or salaried executive
employees. The Executive shall be entitled to 25 days of paid time off (in
addition to the usual national holidays) during each contract year during which
he serves hereunder (“Paid Time Off”). Paid Time Off not taken during a calendar
year may not be carried forward in the next contract year unless otherwise
provided in the Benefit Plans or by written Company policy, as from time to time
implemented and updated.

 

11. Termination of Employment.

 

(a) For Cause, Disability, Death or Resignation Without Good Reason.

 

Executive may terminate his employment at any time, for any reason, upon 30 days
prior notice to Company; provided that the Company may in its sole discretion,
elect to waive all or any part of any notice period. If the Executive’s
employment is terminated during the Term by the Company for Cause, if Executive
voluntarily terminates employment with the Company other than for Good Reason at
any time, or if Executive’s employment terminates due to death or Disability,
the Company shall pay to the Executive (or, if applicable, his estate) in a lump
sum (i) any unpaid portion of Executive’s accrued Base Salary and unused Paid
Time Off; (ii) any amounts payable to Executive pursuant to the terms of any
pension or welfare benefit plan, and (iii) any expense reimbursements payable
pursuant to the Company’s reimbursement policy (the “Accrued Obligations”).
Except in the case of termination due to Death or Disability, unvested equity
grants shall be forfeited as of the date of termination (unless otherwise
provided in the RSU Agreement or in any applicable equity plan or other award
agreement), and any vested equity awards shall be treated as specified in the
applicable equity plan and award agreement. In the case of termination due to
Death or Disability any unvested equity grants shall be forfeited as of the date
of termination (unless otherwise provided in the applicable equity plan or award
agreement), and any vested equity awards shall be treated as specified in the
applicable equity plan and award agreement. In addition, in the case of
termination due to Death, any and all tax withholding obligations in respect of
outstanding equity awards as of the date of death may be satisfied through the
withholding of shares otherwise issuable under such awards at the election of
Executive’s personal representative or such other person or persons authorized
to handle tax matters under Executive’s will and/or the laws of descent and
distribution.

 



- 3 -

 

 

(b) Termination Without Cause or Resignation For Good Reason in Absence of
Change in Control. Company may terminate Executive’s employment at any time
without Cause upon 30 days prior written notice to Executive. Upon Executive’s
involuntary termination of employment by the Company without Cause outside of a
Change in Control Period (as defined in subsection (c) below), or Executive’s
resignation for Good Reason outside of a Change in Control Period, the Term
shall end and, in addition to the Accrued Obligations, Executive shall be
entitled to receive a lump sum severance payment in an amount equal to (x) two
(2) times (y) the sum of (i) Executive’s then in effect Base Salary, plus (ii)
Executive’s Bonus Amount (defined below). In addition, the Initial Equity Grant
shall fully and immediately vest. Except for the Initial Equity Grant, any
unvested equity grants shall be forfeited as of the date of termination (unless
otherwise provided in the RSU Agreement or in any applicable equity plan or
other award agreement), and any vested equity awards shall be treated as
specified in the applicable equity plan and award agreement. For the avoidance
of doubt, the nonextension of the Term by the Company pursuant to Section 1
shall not be treated as a termination without Cause hereunder.

 

(c) Termination Without Cause or Resignation For Good Reason Prior to, Upon or
Following a Change in Control. Upon Executive’s termination of employment by the
Company without Cause within six months prior to, upon, or within 24 months
following a Change in Control (“Change in Control Period”) or Executive’s
Resignation for Good Reason during a Change in Control Period, the Term shall
end and, in addition to the Accrued Obligations, Executive shall be entitled to
receive a lump sum severance payment in an amount equal to (x) two (2) times (y)
the sum of (i) Executive’s then in effect Base Salary, plus (ii) Executive’s
Bonus Amount (defined below). In addition, any unvested equity awards that were
granted prior to the Change in Control Period, including the Initial Equity
Grant or any other equity awards made during the Term, shall, unless otherwise
provided in the RSU Agreement, fully and immediately vest (and in the case of
options become exercisable), and otherwise shall be treated as specified in the
RSU Agreement or in any applicable equity plan or other award agreement. For the
avoidance of doubt, the nonextension of the Term by the Company during a Change
in Control Period shall be treated as a termination without Cause under this
Section 11(c). If Executive’s employment is terminated during the portion of the
Change in Control Period that is six months prior to an anticipated Change in
Control, Executive will become entitled to all payments and accelerated vesting
benefits pursuant to this Section 11(c) upon the occurrence of the Change in
Control.

 



- 4 -

 

 

(d) Nonrenewal by Company. If the Company provides notice to Executive pursuant
to Section 2 that the Term will not be extended, the Term shall end on the
scheduled date and, in addition to the Accrued Obligations, Executive shall be
entitled to receive a lump sum severance payment in an amount equal to the sum
of (i) Executive’s then in effect Base Salary, plus (ii) the Bonus actually paid
to Executive with respect to the fiscal year immediately preceding the year in
which Term ends. Any unvested equity grants shall be forfeited as of the date of
termination (unless otherwise provided in the RSU Agreement or in any applicable
equity plan or other award agreement), and any vested equity awards shall be
treated as specified in the applicable equity plan and award agreement.

 

(e) Welfare Benefits. Executive’s eligibility to participate in the Company’s
medical, dental, and vision benefit plans and other insured welfare benefits
(such as life, accident, and disability coverage) will terminate upon
Executive’s termination of employment according to the terms of the relevant
benefit plan. Executive may elect to participate in medical, dental, and vision
benefits provided through an outside vendor, in conjunction with continued
insurance coverage available to Executive under the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at COBRA rates.

 

(f) Release of Claims. The payment and provision of any and all severance
benefits pursuant to Sections 11(b), (c) and (d) above shall be conditioned upon
and subject to execution of a Release of Claims by Executive which becomes
effective and irrevocable no later than 60 days following termination of
employment and which is substantially in the form attached to this Agreement as
Exhibit A. All lump-sum payments due pursuant to this Agreement shall be payable
within five (5) days after the date the Release of Claims has been delivered to
the Company and become irrevocable. The payment of the Accrued Obligations is
not subject to Executive’s execution of a Release of Claims.

 

(g) No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment provided for in this Section 11 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 11 be reduced by any compensation earned by the Executive as the
result of employment by another employer or business or by profits earned by
Executive from any other source at any time before and after the termination
date. The Company’s obligation to make any payment pursuant to, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
offset, counterclaim or other right that the Company may have against Executive
for any reason.

 

12. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Bonus Amount. “Bonus Amount” shall mean the average of actual Annual Bonuses
payable under Section 5 to Executive with respect to the two fiscal years
immediately preceding the contract year which the Executive’s employment
terminates; provided, however, in the event Section 11(c) applies, the Bonus
Amount shall be the Executive’s Target Bonus under Section 5 for the year in
which the Change in Control occurs.

 



- 5 -

 

 

(b) Change in Control. “Change in Control” shall mean the occurrence of any one
or more of the following: (i) the accumulation (if over time, in any consecutive
twelve (12) month period), whether directly, indirectly, beneficially or of
record, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) of
50.1% or more of the shares of the outstanding Common Stock of the Company,
whether by merger, consolidation, sale or other transfer of shares of Common
Stock (other than a merger or consolidation where the stockholders of the
Company prior to the merger or consolidation are the holders of a majority of
the voting securities of the entity that survives such merger or consolidation),
(ii) a sale of all or substantially all of the assets of the Company or (iii)
during any period of twelve (12) consecutive months, the individuals who, at the
beginning of such period, constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board; provided, however,
that the following acquisitions shall not constitute a Change of Control for the
purposes of this Agreement: (A) any acquisitions of Common Stock or securities
convertible, exercisable or exchangeable into Common Stock directly from the
Company or from any affiliate of the Company, or (B) any acquisition of Common
Stock or securities convertible, exercisable or exchangeable into Common Stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 

(c) Cause. “Cause” shall mean:

 

(i) conviction of a felony or a crime involving fraud or moral turpitude; or

 

(ii) theft, material act of dishonesty or fraud, intentional falsification of
any employment or Company records, or commission of any criminal act which
impairs Executive’s ability to perform appropriate employment duties for the
Company; or

 

(iii) intentional or reckless conduct or gross negligence materially harmful to
the Company or the successor to the Company after a Change in Control ,
including violation of a non-competition or confidentiality agreement; or

 

(iv) willful failure to follow lawful instructions of the person or body to
which Executive reports; or

 

(v) gross negligence or willful misconduct in the performance of Executive’s
assigned duties. Cause shall not include mere unsatisfactory performance in the
achievement of Executive’s job objectives.

 

(d) Disability. “Disability” means a physical or mental illness, injury, or
condition that prevents Executive from performing substantially all of
Executive’s duties associated with Executive’s position or title with the
Company for at least 90 days in a 12-month period.

 

(e) Initial Equity Grant. “Initial Equity Grant” shall mean the grant of
12,000,000 restricted shares of common stock of the Company granted to Executive
on February 9, 2012 pursuant to the Original Employment Agreement.

 

(f) Resignation for Good Reason. Resignation for “Good Reason” shall mean,
without the express written consent of Executive, the occurrence of one of the
following arising on or after the Effective Date, as determined in a manner
consistent with Treasury Regulation Section 1.409A-1(n)(2)(ii):

 



- 6 -

 

 

(i) a material reduction or change in Executive’s authority or job duties,
responsibilities and requirements inconsistent with Executive’s position with
the Company and Executive’s prior duties, responsibilities and requirements;

 

(ii) any reduction of Executive’s then in effect Base Salary or Executive’s
Target Bonus as set forth in Sections 4 and 5 above;

 

(iii) following a Change in Control, Executive not serving as the chief
executive officer of the surviving entity to the Company;

 

(iv) Executive’s refusal to relocate to a facility or location more than thirty
(30) miles from the Company’s Lakewood, Colorado offices; or

 

(v) any material breach of this Agreement by Company.

 

In the case of Executive’s allegation of Good Reason, (i) Executive shall
provide written notice to the Company of the event alleged to constitute Good
Reason within 30 days after the initial occurrence of such event, and (ii) the
Company shall have the opportunity to remedy the alleged Good Reason event
within 30 days from receipt of notice of such allegation (the “Cure Period”). If
not remedied within the Cure Period, Executive may submit a written notice of
termination, provided that the notice of termination must be given no later than
45 days after the expiration of the Cure Period; otherwise, Executive is deemed
to have accepted such event, or the Company’s remedy of such event, that may
have given rise to the existence of Good Reason; provided, however, such
acceptance shall be limited to the occurrence of such event and shall not waive
Executive’s right to claim Good Reason with respect to future similar events.

 

13. Golden Parachute Limitation. Notwithstanding any other provision of this
Agreement, in the event that it shall be determined that the aggregate payments
or distributions by the Company to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), constitute “excess parachute payments”
(as such term is defined under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) or any successor provision, and the regulations
promulgated thereunder (collectively, “Section 280G”)) that would be subject to
the excise tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest or penalties with respect to such
excise tax (the total excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”)), then the Payments
shall be either (a) delivered in full, or (b) delivered to such lesser extent
that would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable Federal,
state or local income and employment taxes and the Excise Tax, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax. In the event that the Payments are to be reduced pursuant to this
Section 6, such Payments shall be reduced such that the reduction of
compensation to be provided to Executive as a result of this Section 13 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero). All
calculations required pursuant to this Section 13 shall be performed in good
faith by nationally recognized registered public accountants or tax counsel
selected by the Company.

 



- 7 -

 

 

14. Confidential Information.

 

(a) The Executive recognizes, acknowledges and agrees that he has had and will
continue to have access to secret and confidential information regarding the
Company, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, customer dealings, data, know-how,
trade secrets and business plans, provided such information is not in or does
not hereafter become part of the public domain, or become known to others
through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by the Executive during
the course of his employment, which is treated as confidential by the Company,
and not otherwise in the public domain. The provisions of this Section 14 shall
survive the termination of the Executive’s employment hereunder.

 

(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.

 

(c) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

 

15. Non-Competition and Non-Solicitation.

 

(a) The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to the Company
and that its protection and maintenance constitutes a legitimate business
interest of the Company, to be protected by the non-competition restrictions set
forth herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive.

 

(b) The Executive hereby agrees and covenants that during the Term and for a
period of twelve months thereafter, he shall not, without the prior written
consent of the Company:

 

(i) recruit, solicit, attempt to persuade, or assist in the recruitment or
solicitation of, any employee of the Company who was an employee, officer or
agent of the Company during the three month period immediately preceding the
date of Executive’s termination for the purpose of employing the individual or
obtaining the individual’s services or otherwise causing the individual to leave
employment with the Company;

 

(ii) solicit or divert to any competing business any customer or prospective
customer with which Executive had contact during the twelve months prior to
leaving the Company

 



- 8 -

 

 

(iii) become employed by or perform professional services of the type provided
to the Company for any direct competitor of the Company, including by directly
or indirectly taking any of the following actions:

 

(1) serving as an employee, agent, consultant, officer, or director of any such
entity; or

 

(2) inducing or attempting to induce any customer, supplier, or business
relation of the Company to cease doing business with the Company, or in any
other way interfering with the relationship between any customer, supplier or
business relation and the Company.

 

16. Section 409A.

 

The provisions of this Agreement are intended to comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any final regulations and guidance promulgated thereunder (“Section 409A”) and
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. The Company and Executive agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; and (c) such payments shall be made on or before the last day of
the taxable year following the taxable year in which you incurred the expense.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 

Notwithstanding any other provision of this Agreement to the contrary, if as a
result of Executive’s Separation from Service (within the meaning of Section
409A), the Executive would receive any payment that, absent the application of
this paragraph, would be subject to interest and additional tax imposed pursuant
to Code Section 409A as a result of the application of Code Section
409A(2)(B)(i), then, to the extent necessary to avoid the imposition of such
interest and additional tax, such payment shall be deferred until the earlier of
(i) 6 months after the Executive’s separation from service, or (ii) the
Employee’s death.

 



- 9 -

 

 

17. Clawback Rights. (a) The Bonus (the “Clawback Benefits”) shall be subject to
“Company Clawback Rights” as follows: During the period that the Executive is
employed by the Company and upon the termination of the Executive’s employment
and for a period of three (3) years thereafter, if there is a Restatement (as
defined below) of any financial results from which any Clawback Benefits to
Executive shall have been determined, Executive agrees to repay any Clawback
Benefits amounts which were determined by reference to any Company financial
results which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the Restatement of the Company’s financial information. All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to take into account the
restated results, and any excess portion of the Clawback Benefits resulting from
such restated results shall be immediately surrendered to the Company and if not
so surrendered within ninety (90) days of the revised calculation being provided
to the Executive by the Compensation Committee following a publicly announced
Restatement, the Company shall have the right to take any and all action to
effectuate such adjustment. The calculation of the Revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and Executive. The Clawback Rights shall be subject to
applicable law, rules and regulations. For purposes of this Section 17, a
restatement of financial results that requires a repayment of a portion of the
Clawback Benefits amounts shall mean “a restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatement”)”. The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatement conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (the “Dodd Frank Act”) and requires recovery of all
“incentive-based” compensation, pursuant to the provisions of the Dodd Frank Act
and any and all rules and regulations promulgated thereunder from time to time
in effect. Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.

 

18. Miscellaneous.

 

(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Executive of Section 14 or Section 15 of
this Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of Section 14 or Section 15 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach or threatened
breach. The parties understand and intend that each restriction agreed to by the
Executive hereinabove shall be construed as separable and divisible from every
other restriction, that the unenforceability of any restriction shall not limit
the enforceability, in whole or in part, of any other restriction, and that one
or more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 



- 10 -

 

 

(b) In the event that the Board determines there has been a material restatement
of financial results, the Board of Directors will review all incentive payments
that were made to the Executive and other executive officers (collectively
“Executive Officer”) on the basis of having met or exceeded specific performance
targets in grants or awards made after January 1, 2012 which occur during the
three-year period prior to the restatement. If such payments would have been
lower had they been calculated based on such restated results, the Board will,
to the extent permitted by governing law, seek to recoup for the benefit of our
company such payments to the Executive Officers, including Executive, who are
found personally responsible for the material restatement, as determined by the
Board. For purposes of this policy, the term “executive officers” shall have the
meaning given such term in Rule 3b-7 under the Securities Exchange Act of 1934,
as amended, and the term “incentive payments” means bonuses and awards under
applicable Company incentive compensation plans or, in the absence of such plans
and with regard to Executive, under this Agreement.

 

(c) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other.

 

(d) Employment Taxes. Any payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.

 

(e) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes the Original Agreement (and any amendments thereto) and all
other prior understandings and agreements, whether oral or written, between the
Executive and the Company, and shall not be amended, modified or changed except
by an instrument in writing executed by the party to be charged (it being
understood that, pursuant to Section 6, equity awards shall govern with respect
to the subject matter thereof). The invalidity or partial invalidity of one or
more provisions of this Agreement shall not invalidate any other provision of
this Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

(f) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(g) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 



- 11 -

 

 

(h) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by facsimile or e-mail, or sent
by registered or certified mail, return receipt requested, postage prepaid, or
by reputable national overnight delivery service (e.g. Federal Express) for
overnight delivery to the party at the following addresses: if to the Company,
to the address of its principal corporate office, and if to the Executive, to
the address on file with the Company, or to such other address as either party
may hereafter give the other party notice of in accordance with the provisions
hereof. Notices shall be deemed given on the sooner of the date actually
received or the third business day after deposited in the mail or one business
day after deposited with an overnight delivery service for overnight delivery.

 

(i) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Colorado without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in Denver,
Colorado.

 

(j) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

 

(k) The Executive represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.

 

(l) The Company represents and warrants to Executive that it has the full power
and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.

 

 

 

[Signature page follows immediately]

 

- 12 -

 

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Amended and
Restated Executive Employment Agreement to be executed as of the date first
above written.



  PERSHING GOLD CORPORATION                     By:         Name:         Title:
                      STEPHEN D. ALFERS        



 

 

 

 

Exhibit A

 

FORM OF RELEASE OF CLAIMS

 

 

 

 



 

